DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the filing date of 11/29/2021.
Claims 1-20 are pending and have been considered below.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,244,058. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application recite similar and/or broader limitations than the U.S. Patent No. 11,244,058.  The table below shows a comparison between two claims of the instant application and US patent.



Instant Application No. 17/456,825
US 11,244,058
1. An apparatus comprising:
1. An apparatus comprising:
a memory configured to store a plurality of conversion rules; and
a memory configured to store a plurality of conversion rules; and
a hardware processor communicatively coupled to the memory, the hardware processor configured to:
a hardware processor communicatively coupled to the memory, the hardware processor configured to:
receive a first log from a server, the first log indicating that the server attempted to install a software patch;
receive a first log from a server, the first log indicating that the server attempted to install a software patch;
convert, based on the plurality of conversion rules, the first log into a different format to produce a second log;
convert, based on the plurality of conversion rules, the first log into a different format to produce a second log;

extract a plurality of words from the second log;
determine, based on the second log, that the software patch installed failed;
determine, based on the extracted words, that the software patch install failed;
determined, based on the second log, a cause for the software patch install failure;
determine, based on the extracted words, a cause for the software patch install failure; 
determine a series of steps to remedy the cause; and
determine a series of steps to remedy the cause; and 
perform the series of steps to remedy the cause.
perform the series of steps to remedy the cause.



Examiner’s Statement of Reasons for Allowance
Claims 1-20 are considered allowable when reading the claims in light of the specification.  The prior arts of record do not teach or reasonably suggest the combination of the limitations specified in the independent claims 1, 8 and 15.
The closest prior arts are:
Iyer et al. (US 20170371768) teaches system and method for detecting and alerting unexpected behavior of software applications.  One or more log files of the monitored software application are scanned…The currently updated logging files are scanned in order to evaluate the current state of the monitored software application. However, the scanning can also be performed after completing a certain log file. Furthermore, the log files may be log files created during installation (installation logs) of the software application. The monitoring system may search the installation log for error messages loaded to it in order to uncover installation errors before the installed software application is executed for the first time (see paragraph [0043]).  Based on the information regarding the reason and/or solution an administrator of the monitored software application may be able to remedy the root cause of the error/exception (see paragraph [0046]).
Wang (US 20100058314) teaches computer system and related method of logging bios update operation.  The update program code 131 is utilized for updating the BIOS 135; the burning program code 132 is utilized for burning the updated BIOS 135 into the EEPROM 130; and the logging program code 133 is utilized for generating an update log and storing the update log into the non-volatile memory 110 when the burning program code 132 is called by the update program code 131.  when the BIOS update operation fails, the update log stored in the non-volatile memory 110 can be read out to determine and analyze the reasons why the update operation cannot be completed, so as to be taken as references for repairing or strengthening the BIOS program (see paragraphs [0016-0017]).
Kumar et al. (US 20170364406) teaches a security patch tool.  The security patch tool retrieves a log from database.  Log may be maintained during the patch application process.  Log may include any information pertaining to the patch application process. For example, log may indicate the patches that were applied both successfully and unsuccessfully to server (see paragraph [0023]).  The security patch tool retrieves a remedy from database based on error code. Database may store an index of remedies for particular error codes.  Security patch tool may determine error code and retrieve remedy that fixes the error corresponding to error code (see paragraph [0025]).
Applicant’s claimed invention is deemed allowable over the cited prior arts above as the prior arts do not teach the combination of the limitations specified in the independent claims 1, 8 and 15:
“convert, based on the plurality of conversion rules, the first log into a different format to produce a second log; determine, based on the second log, that the software patch installed failed; determined, based on the second log, a cause for the software patch install failure”

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILLIP H NGUYEN whose telephone number is (571)270-1070. The examiner can normally be reached Monday-Friday 9:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen can be reached on (571) 272-3708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILLIP H NGUYEN/Primary Examiner, Art Unit 2191